NicholsoN, C. J.,
delivered the opinion of the court.
Complainant owns a farm of about three hundred acres in Loudon county, of which eight or ten acres are embraced within the corporate lines of the town of Loudon. Complainant’s residence, with his outhouses and lots, are on this eight or ten acres. He is unwilling longer to reside within the corporate limits for various reasons: first, because the corporate authorities require him to pay taxes on his eight or ten acres as town property; second, because the corporate authorities fail to keep the roads through his premises in repair, and fail also to prevent drunken men from lying about on the road and making boisterous noises; and third, as defendants say, because complainant was ■defeated as a candidate for Mayor of Loudon in a late election.
Upon the allegations made him, complainant applied to the chancery court for an injunction against the collection of the taxes assessed by the corporation for the year 1871, and for such an alteration of the corporate limits of Loudon as would exclude his eight or ten acres from the corporation. The chancellor refused to enjoin the collection of the taxes, but decreed that the charter of Loudon be so altered or amended as to exclude ' complainant’s premises from the corporation.
The only jurisdiction which the chancery court has to alter or amend the charter of incorporation of a town or village, is conferred by the act of January *9630, 1871, ch. 54, sec. 7. This section authorizes such alteration or amendment only on application by the authorities of such incorporated town. The application in this case is not by the corporate authorities of Loudon; on the contrary, they are resisting the application.
The decree is affirmed as to the injunction and reversed as to the alteration of the corporate lines, and the bill dismissed. Complainant will pay all costs.